Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2019/0097890 A1) - cluster of nodes in an SDN is formed and control plane management for the nodes within the cluster is provided. A topology-aware assignment of nodes to controllers in an SDN is provided. Related nodes such as root and corresponding child nodes are assigned to a single cluster in one embodiment to lessen the impacts of controller failure. The assignment of nodes to controllers is also provided based on minimizing traffic between node clusters and between nodes and external networks, but does not disclose the SDN sub-controller permission including permission for the first data-plane node to manage flow tables for the SDN mesh network, sending, from the first data-plane node, a control message that includes instructions for a second data-lane node to refrain from sending flow tables to the first data-plane node, and using the SDN sub-controller permission, send, from the first data-lane node, the flow table to at least one of a neighbor node or a sibling node of the first data-plane node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462